TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00233-CV



                                       In re Rodolfo Garcia


                      ORIGINAL PROCEEDING FROM PECOS COUNTY



                             MEMORANDUM OPINION


                Relator Rodolfo Garcia, an inmate, has filed a pro se petition for writ of mandamus,

asking this Court to compel the 83rd District Court of Pecos County, Texas, to rule on various

motions related to Garcia’s conviction in that court for the offense of aggravated sexual assault

of a child. Intermediate courts of appeals have jurisdiction to issue a writ of mandamus only

against a district or county court judge in the Court’s district and against a district court judge

acting as a magistrate in a court of inquiry in the Court’s district. Tex. Gov’t Code § 22.221(b). The

83rd District Court of Pecos County is not within the district of the Third Court of Appeals. See

Tex. Gov’t Code § 22.201(d), (i).        Consequently, we are without jurisdiction to consider

Garcia’s petition. See Tex. Gov’t Code § 22.221(b); see also In re Davis, 87 S.W.3d 794,

795 (Tex. App.—Texarkana 2002, orig. proceeding). We dismiss Garcia’s petition for want of

jurisdiction.
                                          __________________________________________

                                          Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Filed: June 20, 2013




                                              2